693 N.W.2d 816 (2005)
472 Mich. 873-882
HOME OWNERS INS. CO.
v.
REED.
Docket No. 126821, COA No. 252979.
Supreme Court of Michigan.
March 29, 2005.
Application for Leave to Appeal.
On order of the Court, the application for leave to appeal the May 13, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave *817 granted. Farmers Insurance Exchange's motion to allow response brief is DENIED.
We do not retain jurisdiction.